Citation Nr: 0200558	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  01-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a patella fracture of the left knee, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to September 
1991.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefit 
sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's left knee disorder is not productive of 
moderate impairment of the knee, nor is it productive of 
ankylosis, or moderate recurrent subluxation or lateral 
instability, and is productive of pain and mild edema with x-
ray evidence of benign periosteal thickening and joint space 
narrowing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5258, 5262 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his right knee disorder does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that he is entitled to a 
higher disability evaluation because he experiences pain, 
swelling, and muscle failure.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased rating.  The Board 
concludes that discussions as contained in the initial rating 
decision and subsequent statement of the case, in addition to 
correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
and the evidence necessary to substantiate his claim.  The 
Board finds, therefore, that such documents are essentially 
in compliance with the VA's revised notice requirements.  The 
Board finds that the VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, and reports of VA rating examinations.  
The Board is not aware of any additional relevant evidence 
that is available in connection with the issue on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Accordingly, the Board concludes that remanding the 
claim for additional development under the new statute and 
regulations is not necessary, and reviewing the claim without 
remanding it is not prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  Any reasonable doubt regarding 
the degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2001).

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1 (2001).  
Nevertheless, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The Court 
has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, 
he should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2001).  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2001).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  Crepitation either in the 
soft tissues such as the tendons or ligaments, or crepitation 
within the joint structures should be noted carefully as 
points of contact which are diseased.  38 C.F.R. § 4.59 
(2001).

Historically, a March 1993 rating decision established 
service connection for residuals of a patella fracture of the 
left knee and assigned a noncompensable disability 
evaluation.  The veteran perfected an appeal, and following 
an August 1995 remand by the Board for additional 
development, the veteran's disability evaluation was 
increased to 10 percent disabling in an August 1996 rating 
decision. The veteran again perfected his appeal, and in 
January 1997, the Board affirmed the 10 percent disability 
evaluation.  A July 1997 rating decision continued the 
veteran's disability evaluation.  In January 2000, the 
veteran filed a claim for an increased disability evaluation, 
which was denied by the RO in May 2000 on the basis that the 
veteran failed to report for a VA examination.  The veteran 
filed another claim for an increased disability evaluation in 
June 2000.  Following a VA examination, the RO issued a 
rating decision in July 2000, continuing the veteran's 10 
percent disability evaluation.  The veteran submitted a 
Notice of Disagreement in July 2000, and additional evidence 
was associated with the veteran's claims file.  The RO 
afforded the veteran an additional VA examination, and in 
October 2001, the RO issued a statement of the case.  In 
October 2001, the veteran perfected his appeal.

The evidence of record consists of VA medical records and two 
VA examination reports, along with various statements by the 
veteran and his friends and family.  According to a January 
1999 VA medical record, the veteran reported a history of 
having incurred two left patellar injuries in service.  The 
veteran complained of bilateral knee pain and swelling.  He 
stated that the left knee pain had been chronic for several 
years, but that the right knee pain started recently.  The 
veteran also stated that the pain was worse when he walked, 
went up stairs, or sat for a long period of time.  He also 
reported that he experienced bad pain in the morning, which 
improved with activity, and that he had a knee brace, but 
lost it.  Physical examination showed full range of motion of 
all joints with small infrapatellar effusion of the right 
knee.  Anterior drawer sign and McMurray's sign were 
negative.  There was no evidence of erythema or effusion of 
any other joints.  X-rays of the left knee showed periosteal 
thickening, mild edema, and normal joint space.  The 
assessment was bilateral knee pain, with the veteran's left 
knee "most likely post[-]traumatic."  A referral to 
orthopedic clinic was made.

Another record, dated November 1999, shows that the veteran 
again related complaints of bilateral knee pain, which was 
worse in the morning, but improved with activity.  It was 
also painful when he walked, especially up stairs, and while 
sitting for a long period of time.  Examination showed full 
range of motion.  There was no evidence of effusion, 
erythema, or crepitus.  There was also no tenderness over the 
medial or lateral collateral ligaments or the tibial margins.  
Anterior drawer sign and McMurray's sign were negative.  The 
veteran was assessed as having bilateral knee pain.  The 
examining provider also indicated that the veteran's left 
knee pain was post-traumatic and that the veteran's right 
knee pain was most likely osteoarthritic due to favoring of 
the right leg after the veteran's left knee injuries.

A January 2000 consultation record indicates that the veteran 
reported a history of two left patellar fractures and a 
diagnosis of osteoarthritis of the right knee.  The veteran 
complained that he experienced bilateral knee pain with 
activity and weakness.  He also complained of increased pain 
on flexion, relieved by stretching or straightening his 
knees, instability of the left knee, left knee pain on 
walking, and left knee swelling.  Physical examination showed 
bilateral flexion to 100 degrees, bilateral small effusion, 
and medial and lateral instability of the left knee.  
Strength was 5 out of 5 bilaterally and the veteran had 
bilateral crepitus.  X-rays showed arthritic changes and 
benign left knee periosteal thickening.  The veteran was 
assessed as having bilateral degenerative joint disease, 
status post left patella fracture, with medial and lateral 
instability.  Comprehensive physical therapy for both knees 
was recommended and the veteran was issued a left knee brace.

A July 2000 treatment note shows that the veteran reported 
complaints of left knee pain and that his left knee gave out.  
He also complained of back pain that continued into his left 
hamstring.  Examination of the knees revealed that deep 
tendon reflexes were 2+, the left knee was stable, a negative 
Lachman's test, and good range of motion.  The diagnosis was 
chronic left knee pain and a referral for physical therapy 
was made.

The veteran was afforded a VA examination in July 2000.  The 
veteran related a history of left knee patellar fracture 
while in service, treated with a cast for six weeks and 
physical therapy.  He stated that he had a reasonably good 
recovery, with some mild persistent anterior knee pain, but 
that he had a recurrent knee fracture after falling during 
basketball game, also while in service.  He further related 
that he was treated with a cast and physical therapy for the 
second fracture, and did not undergo any surgery.  He 
reported that he continued to have persistent diffuse knee 
pain, along with intermittent diffuse numbness of his left 
leg.  He also reported that his knee pain had interfered with 
his employment because of difficulty standing for prolonged 
periods and an inability to sit for prolonged periods because 
he needed to change positions frequently.  He stated that he 
had intermittent effusion of the left knee, and that he did 
not get relief from Daypro.  He also stated that his pain was 
constant, rated about a 4 out of 10, but that the pain was 
exacerbated with vigorous activity.  In addition, he noted 
that he was evaluated by an orthopedist, but that no 
additional surgery and physical therapy was recommended. 

Physical examination revealed that the veteran had a normal 
gait without significant varus or valgus thrust at the knee.  
The veteran had flexion to 140 degrees, with mild pain at 135 
degrees, and extension to zero (0) degrees without pain.  The 
veteran's knee was stable to varus and valgus stress testing 
in mid-flexion and mid-extension, and there was no evidence 
of posterolateral rotary instability.  Lachman's, McMurray's, 
and posterior drawer testing were negative.  There was no 
effusion or crepitance on patellofemoral compression.  The 
veteran reported mild discomfort on patellofemoral 
compression.  The left knee was also minimally tender to 
palpation over the posterior aspect of his knee in the region 
of the biceps femoris tendon, which was the main area of the 
veteran's complaints, but there was no tenderness over the 
patellar tendon.  There were no palpable masses in the 
popliteal fossa and the pivot shift test was negative.  
Strength testing was 5 out of 5 in the veteran's quadriceps, 
hamstrings, tibialis anterior, and gastrocolic muscles, and 
there was no atrophy of the musculature around his knee.  X-
rays showed periosteal thickening, with a benign 
configuration in the posterior/inferior aspect of the left 
femur, mild edema, and normal joint space.  The diagnosis was 
patellar fracture times two.

A VA physical medicine and rehabilitation consultation 
record, dated August 2000, shows that the veteran reported a 
history of left patellar fracture times two and 
osteoarthritis of the right knee, with complaints of 
persistent bilateral knee pain and weakness when climbing 
stairs.  The veteran also complained of low back pain since 
January 2000, which radiated into the posterior aspect of his 
left thigh.  The veteran stated that sitting increased his 
pain, and that his pain decreased with movement.  The veteran 
stated that anti-inflammatory drugs did not relieve his pain, 
which he rated as a 10 out of 10.  He also stated that he 
ambulated with a cane because he loses his balance, but that 
he was able to ambulate two to three blocks without pain.  
Physical examination showed that the veteran was able to walk 
on heels and toes and that there was no evidence of 
scoliosis.  Strength was 5 out of 5 in the ankles, and 4 out 
of 5 in the hips and knees due to pain.  The examiner noted 
tightness in both hamstrings.  Deep tendon reflexes were 2+.  
Flexion of the lumbar spine increased pain, but extension, 
lateral bending, and rotation did not increase pain.  No 
effusion or laxity of the collateral ligament was noted.  
Drawer sign testing was negative.  The diagnoses were low 
back pain with tight hamstrings and knee pain.  Physical 
therapy was recommended.

According to a June 2001 radiology report, x-rays of the 
knees showed bilateral narrowing of the knee joint medially.  
The examination was noted as being within normal limits 
otherwise.  

A June 2001 record shows that the veteran reported that he 
twisted his left knee when he stepped off a curb, and 
complained of bilateral knee pain that was a 10 out of 10.  
The veteran stated that the pain was worse when he walked, 
especially up stairs, or while sitting for a long period of 
time.  The veteran also complained of swelling without 
redness.  The veteran was observed walking with a cane, 
without favoring either leg.  Examination showed full range 
of motion, and was negative for effusion, erythema, and point 
tenderness.  The assessment was bilateral knee pain, left 
knee reinjured.  Daypro was prescribed.

In July 2001, the veteran was seen for follow-up.  According 
to the report, the veteran reported that he was taking Daypro 
with good analgesic effect.  The veteran also reported left 
buttock to thigh numbness when he sat in certain positions, 
with normal sensation otherwise.  Examination showed full 
range of motion, without effusion, erythema, or point 
tenderness.  The veteran was assessed as having sciatic nerve 
symptoms related to progressive deconditioning and weight 
gain of 25 pounds since his knee injury.  The examining 
provider also noted that the veteran was scheduled for 
physical therapy.  

The veteran was afforded a second VA examination in September 
2001.  The veteran again related the history of his inservice 
left patella fractures.  He complained of pain, rated a 9 out 
of 10, even at rest, and that treatment with analgesics was 
no longer working.  He stated that he was able stand for 
about half an hour before having to sit due to pain.  He also 
stated that he could drive, take public transportation, and 
perform household chores.  The veteran reported that he felt 
obliged to sit and rest after walking one block.  The veteran 
also reported that he generally walked without a cane, but he 
did use a cane occasionally.  He further stated that he could 
climb three flights of stairs using the banister, but that he 
had fallen six or seven times in the past month due to 
instability of his knee.  The veteran did not report a 
history of knee locking.  The examiner noted that the veteran 
appeared vigorous and comfortable, but that the veteran 
reported that the day was a "good day" and that his 
discomfort was exacerbated with inclement weather.  The 
examiner also noted that a review of the veteran's VA medical 
records indicated that the veteran had been examined and 
treated many times, but that no procedures were ever 
recommended.  According to the examiner, the veteran has 
never needed an arthroscopic examination or arthrocentesis. 

Physical examination showed a normal, unaided, and brisk 
gait, and that the veteran was able to dress and undress, and 
remove and replace his shoe without hesitation or difficulty.  
The veteran was able to stand and maintain balance on his 
left foot without pain, but was unwilling to attempt to hop 
on his left foot or squat, contending that it would cause 
severe pain.  The examiner noted that the veteran did not 
complain of pain during the examination, except when the 
examination was specifically directed at the left knee.  
Examination of the knee was negative for deformity, 
inflammation, or joint diffusion.  There was no crepitation.  
There was no atrophy of the femoral or hamstring muscles on 
the left, and the strength of those muscles was 4 out of 5.  
The patella was intact, and there was no tenderness except 
for a small point at the superior medial aspect.  The veteran 
would only allow 20 degrees of flexion while in the supine 
position and 45 degrees of flexion while in the sitting 
position, stating that flexing his knee further would cause 
pain.  Extension was to zero (0) degrees without pain in 
either position.  The examiner also noted that attempts to 
perform stressful maneuvers were unsuccessful because the 
attempts provoked immediate complaints of pain by the veteran 
, and as a result, stability could not be tested.  X-rays 
showed narrowing of the knee joint medially.  The diagnosis 
was post-fracture of the left patella.  The examiner also 
opined that there was "striking conflict between [the 
veteran's] complaints and subjective physical findings and 
the lack of objective findings."  He stated further, that 
although the veteran could not perform work requiring heavy 
lifting more than 20 pounds, he could perform desk type work, 
so he was not unemployable.

Additional VA reports were associated with the veteran's 
claims file.  These reports, dated March 2001 through July 
2001, are related to treatment of other nonservice-connected 
conditions.  In addition, the veteran was afforded a VA 
Social and Industrial Survey in June 2001.  The report noted 
that the veteran had other significant disability involving 
his left eye and that he was participating in ongoing 
treatment for other nonservice-connected conditions.  The 
examiner noted that the veteran described serious physical 
limitations, but had maintained family and social ties and 
until recently a vocational work role.  
 
Several lay statements, dated May 2001, have also been 
associated with the veteran's claims file.  According to the 
statement from the veteran's wife, he fell while going up the 
stairs due to weakness of his right knee.  Statements from 
the veteran's friends indicate that the veteran appeared to 
be in a lot of pain when he walked or sat, and that the 
veteran fell from his pain.  The statements also indicate 
that the veteran's knee became swollen and was tender, and 
that he used to miss work as a result of his left knee 
disability.  A statement from the veteran's ex-wife indicates 
that the veteran is unable to participate in activities with 
his children and that the veteran's knee seems to have 
worsened over time.  Statements from the veteran indicate 
that he experiences pain, muscle fatigue, and limited range 
of motion in his left knee.  He also stated that he loses his 
balance and falls.

The veteran's right knee disability was initially rated as 
noncompensable pursuant 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under that Code, a 10 percent disability evaluation is 
warranted for slight recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  For the next higher 20 percent disability 
evaluation, there must be moderate knee impairment, with 
recurrent subluxation or lateral instability.  Id.  Although 
the veteran's left knee disability was initially evaluated 
under Diagnostic Code 5257, the evidence reflects that the 
veteran does not currently have subluxation of the patella or 
lateral instability so as to meet the criteria for assignment 
of a 20 percent disability rating under Diagnostic Code 5257.  
There is only one medical record that found instability of 
the left knee.  In a January 2000 consultation, the examiner 
found medical and lateral instability of the left knee.  
However, the Board accords this medical record little 
probative value and the rest of the very extensive medical 
evidence dated both January 2000 and after that date clearly 
indicates that the veteran does not have an unstable knee or 
one that is manifested by moderate recurrent subluxation 
despite that one examiner's findings.  In January 1999, 
anterior drawer testing was negative as it was in November 
1999, July 2000, and August 2000.  Lachman's testing was 
negative in July 2000 on outpatient treatment and on VA 
examination that same month and the examiners at the time of 
those examinations clearly stated that there was no 
instability of the left knee.  The vast majority of the 
medical evidence also indicates that the veteran does not 
have effusion of the left knee.  Accordingly, the Board finds 
that an evaluation in excess of 10 percent under the 
provisions of Diagnostic Code 5257 is not in order. 

The veteran's left knee disorder is currently rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 10 percent 
disability evaluation is warranted where there is evidence of 
malunion of the tibia and fibula with a slight knee 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  
For the next higher disability evaluation, there must be 
evidence of malunion of the tibia and fibula with a moderate 
knee disability.  Id.  Although the veteran's disability is 
not productive of a malunion of the tibia and fibula, his 
disability, which involved a fracture of the patella, is 
rated under Diagnostic Code 5262 by analogy.  See 38 C.F.R. 
§ 4.20 (2001) (when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous).  

In this regard, the Board notes that the most recent VA 
medical reports show evidence of benign periosteal 
thickening, mild edema, and knee pain.  The veteran's patella 
is intact and examinations were consistently negative for 
evidence of deformity, inflammation, or joint diffusion.  The 
veteran does not experience tenderness over the medial or 
lateral collateral ligaments or the tibial margins.  There 
was only minimal tenderness in the region of the biceps 
femoris tendon and not over the patella on one examination, 
and only a small point of tenderness over the patella at the 
superior medial aspect on another examination.  In addition, 
there has generally been no effusion, crepitation, or muscle 
atrophy, strength has consistently been at least a 4 out of 
5, and with the exception of the last VA examination where 
the veteran would only allow limited flexion and extension, 
the veteran has had essentially full range of motion on 
flexion and extension.  Moreover, as the RO noted, the 
veteran has a normal and brisk unaided gait and could stand 
and maintain balance on his left foot.  Also, significantly, 
arthroscopy and arthrocentesis have not been recommended.  As 
such, the veteran's symptomatology most closely fits within 
the criteria for slight knee impairment.

The Board also considered whether the veteran may be entitled 
to a higher rating under other applicable Diagnostic Codes, 
including Diagnostic Codes 5256 and 5258.  The evidence 
reflects that the veteran currently does not have ankylosis 
of the knee so as to meet the criteria for assignment of 
Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256.  See also Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(citing Stedman's Medical Dictionary 87 (25th ed. 1990)) 
(ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint.").  The veteran's complaints that his knee 
"gives out" may be evaluated under Diagnostic Code 5258 if 
this symptom is due to dislocation of semilunar cartilage 
with episodes of "locking", pain, and effusion of the 
joint.  However, the evidence does not suggest symptomatology 
related to such pathology. 

The Board also notes that the veteran's left knee disability 
may be rated on the basis of arthritis.  Degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2001).  However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by x-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).

The General Counsel of VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which contemplates arthritis.  The VA 
General Counsel stated that a veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero-
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more), so long as limitation of 
motion is not a manifestation contemplated by the veteran's 
current evaluation.  See VAOPGCPREC 9-98.  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  The General 
Counsel in VAOPGCPREC 9-98 held that a separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Thus, where 
additional disability is shown, a veteran rated can also be 
compensated under Diagnostic Code 5003.  

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2001).  Limitation of extension of a leg is rated zero 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, and 30 
percent when limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2001).  38 C.F.R. § 4.71, Plate II , 
reflects that normal flexion and extension of the knee is 
from 0 to 140 degrees.

The Board notes that the record contains only one diagnosis 
of degenerative joint disease of the left knee which was 
purportedly based on an x-ray finding of arthritic changes of 
the left knee.  The veteran was diagnosed with bilateral 
degenerative joint disease in January 2000, and a radiology 
report dated June 2001 reportedly showed narrowing of the 
knee joint medially.  Notably, however, subsequent x-rays do 
not corroborate such findings and essentially show only 
either a normal joint space or some narrowing.  No other 
subsequent examiner has diagnosed arthritis or degenerative 
joint disease of the left knee.  However, assuming without 
deciding that the sole diagnosis of degenerative joint 
disease is tenable, the Board notes that the provisions of 
the Rating Schedule that pertain to evaluating arthritis 
would not in this case afford the veteran a higher rating for 
his left knee disability.  

In this regard, as degenerative joint disease is rated based 
on limitation of motion of the affected joint, the Board has 
considered whether the veteran is entitled to a higher 
evaluation under Diagnostic Codes 5260 and 5261 which, as 
noted above, contemplate limitation of flexion and extension 
of the knee.  The Board must also consider the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 when evaluating the 
veteran's left knee under these Codes.  Clearly a higher 
evaluation under Diagnostic Code 5261 is not in order as 
extension of the knee has been reported to be full on repeat 
examination.  Flexion of the right knee was, however, 
reported to be decreased.  Flexion was reported to be to 45 
degrees in September 2001.  See 38 C.F.R. § 4.71, Plate II 
(full range of motion for the knees is zero (0) to 140 
degrees).  However, the Board observes that this was the only 
examination where the veteran had less than full or more than 
slightly decreased range of motion in flexion.  Further, the 
examiner opined that there was significant inconsistency when 
the veteran's complaints and subjective physical findings 
were compared to the objective findings of that examination 
and prior examinations.  Notably, at the time of that 
examination the veteran was noted to have a normal, unaided 
brisk gait and could stand and maintain his balance on the 
left foot without pain.  Based on the objective findings of 
the other medical evidence, it is clear that the veteran does 
not meet the criteria for even the noncompensable rating 
under Diagnostic Code 5260 which requires flexion limited to 
60 degrees.  The veteran, on repeated examination, had full 
or nearly full flexion with the only complaints of pain at 
flexion to 135 degrees.  Moreover, the medical reports 
clearly show that veteran does not have any additional 
functional impairment due to pain in the left knee.  To the 
extent that the veteran's left knee flexion limited by pain 
to 45 degrees as shown on one examination is a true indicator 
of the veteran's range of motion, the Board notes that this 
symptomatology equates to a 10 percent evaluation under 
Diagnostic Code 5260 and the objective evidence of record 
does not demonstrate additional functional impairment 
equivalent to a 20 percent evaluation under that Diagnostic 
Code.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board notes 
that the veteran has maintained consistent strength in his 
left knee, there is no evidence of unstable or maligned 
joints, and there is no objective evidence of crepitus.  
Thus, while the veteran could be assigned a 10 percent rating 
under the provisions of Diagnostic Code 5003 based on the 
demonstrated symptomatology, he would not be entitled to a 
separate rating under the provisions of Diagnostic Code 5257.  
His left knee symptomatology does not meet the provisions of 
Diagnostic Code 5257 and thus, the guidance provided by the 
VA General Counsel opinions as set forth above for separate 
ratings is not applicable.  Further, the Board finds that any 
impairment due to degenerative changes in the knee would be 
productive of essentially pain, mild edema, and limitation of 
flexion.  These factors would be contemplated in a rating 
under the provisions governing impairment of the knee due to 
a fracture of the patella, or by analogy, a malunion of the 
tibia and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5262.  Therefore, a separate rating for those manifestations 
under Diagnostic Code 5003 is prohibited by 38 C.F.R. § 4.14.

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation for his right 
knee disorder on an extra-schedular basis.  However, the 
Board concludes that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b) (2001).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his left knee disability, standing alone, has resulted 
in a marked interference with employment or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Moreover, there is no evidence that the veteran 
has required surgery or other hospitalization for his left 
knee since he was discharged from service.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.

In conclusion, while the Board has considered the veteran's 
statements regarding his disability in this case as well as 
the numerous lay statements submitted by him in support of 
his claim, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a disability 
evaluation in excess of 10 percent for residuals of a left 
patella fracture.


ORDER

The claim for an evaluation in excess of 10 percent for 
residuals of a left patella fracture is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

